[Cite as In re Disqualification of Grendell, 137 Ohio St.3d 1220, 2013-Ohio-5243.]




                       IN RE DISQUALIFICATION OF GRENDELL.
                                         IN RE R.S.
         [Cite as In re Disqualification of Grendell, 137 Ohio St.3d 1220,
                                    2013-Ohio-5243.]
Judges—Affidavit of disqualification—R.C. 2701.03—Individuals who do not
        qualify as a “party” or “party’s counsel” do not have standing to file an
        affidavit of disqualification.
                     (No. 13-AP-098—Decided October 8, 2013.)
ON AFFIDAVIT OF DISQUALIFICATION in Geauga County Court of Common Pleas,
                      Juvenile Division, Case No. 13-JF-000284.
                                ____________________
        O’CONNOR, C.J.
        {¶ 1} Carol Catalano has filed an affidavit with the clerk of this court
under R.C. 2701.03 seeking to disqualify Judge Timothy J. Grendell from
presiding over any further proceedings in case No. 13-JF-000284, a child-neglect
case pending in the Juvenile Division of the Court of Common Pleas of Geauga
County.
        {¶ 2} Catalano is the maternal grandmother of R.S. and claims that Judge
Grendell has shown favoritism towards the paternal grandparents. However,
according to Catalano’s affidavit, Judge Grendell denied Catalano’s motion to
intervene in the underlying case, concluding that she has no standing in the
matter. Under R.C. 2701.03(A), an affidavit to disqualify a judge may be filed by
“any party to the proceeding or the party’s counsel.” In previous affidavit-of-
disqualification cases, the chief justice has strictly enforced this statutory
requirement and consistently found that individuals who do not qualify as a
“party” or “party’s counsel” do not have standing to file an affidavit of
                            SUPREME COURT OF OHIO




disqualification. See, e.g., In re Disqualification of Cleary, 74 Ohio St.3d 1225,
657 N.E.2d 1337 (1990); In re Disqualification of Haas, 74 Ohio St.3d 1217, 657
N.E.2d 1331 (1990).
       {¶ 3} Because Catalano has not demonstrated that she is a party to the
underlying case, she is not one of the persons who may file an affidavit of
disqualification.
       {¶ 4} Accordingly, Catalano’s affidavit of disqualification is dismissed.
The case may proceed before Judge Grendell.
                          ________________________




                                        2